 In the Matter of ATMOSPHERIC NITROGEN CORPORATIONandINTERNA-TIONAL COUNCIL OF CHEMICAL AND ALLIEDINDUSTRIESUNION, CHEM-ICAL WORKERS UNION, LOCAL 23398, A. F, OF L.In the Matter of ATMOSPHERIC NITROGEN CORPORATIONandBUILDINGSERVICE EMPLOYEES UNION LOCAL 266, A. F. OF L.In the Matter of ATMOSPHERIC NITROGEN CORPORATIONandINTERNA-TIONAL UNION OF OPERATING ENGINEERS, LOCAL No. 23, A. F. OF L.Cases Nos. R-5837 'to R-5839 inclusive, respectively.DecidedSeptember 15, 1943Mr. J. M. Gaston, Jr.,of Ironton, Ohio, for the Company.Major J. K. Fisher,of Ironton; Ohio, for the Ordnance Departmentof the War Department.Mr. Cyril A. Moran,of Cincinnati, Ohio, for the Chemical Workers.Messrs. Herman A. HerigandNick McMahon,of Cincinnati, Ohio,for the Building Employees.Messrs. J. W. ThompsonandDan J. Connors,of Cincinnati, Ohio,for the Operating Engineers.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon separate petitions duly filed by International Council ofChemical and Allied Industries Union, Chemical Workers Union,Local 23398, A. F. of L., by Building Service Employees Union, Local266, A. F. of L., and by International Union of Operating Engineers,Local No. 23, A. F. of L., herein collectively called the Unions andindividually called the Chemical Workers, the Building Employees,and the Operating Engineers, respectively, each alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Atmospheric Nitrogen Corporation, South Point, Ohio,herein called the Company, the National Labor Relations Board pro-'52 N. L.R. B., No. 106.618 ATMOSPHERIC NITROGEN CORPORATION619vided for an appropriate consolidated hearing upon due notice beforeWilliam I. Shooer, Trial Examiner.Said hearing was held at Iron-ton, Ohio, on August 13, 1943.The Company, the Chemical Workers,the Building Employees, the Operating Engineers, and the OrdnanceDepartment of the War Department appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.'The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board. Since the brief of theCompany adequately discusses the matters in issue, its request fororal argument is hereby denied.2Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAtmospheric Nitrogen Corporation is engaged in the manufactureof anhydrous ammonia at the Buckeye Ordnance Works, South Point,Ohio.The plant is an ordnance facility owned by the United States.and is operated by the Company as contractor for the United States.All products at the plant are owned by the United States and aredelivered by the Company to the United States at the plant.Over50 percent of all raw materials used at the plant are received frompoints outside Ohio.Over 50 percent of the products finished at theplant are shipped to points outside Ohio.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Council of Chemical and Allied Industries Union,Chemical Workers Union, Local 23398; Building Service EmployeesUnion, Local 266; and International Union of Operating Engineers,Local No. 23, are labor organizations affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn May 13, June 18, and July 8, 1943, the Chemical Workers, theBuilding Employees, and the Operating Engineers, respectively, each'The caption of this case was amended at the hearing to disclose the correct name ofthe Chemical Workers.2 On August 30, 1943, the Company filed a motion to correct the record, copies of whichwere duly served upon all parties.In the absence of objections to the Company'smotion,the record is hereby corrected in accordance therewith. 620DECISIONS OF NAfrIoNAL LABOR RELATION'S BOARDasked the Company for recognition as exclusive bargaining representa-tive of employees of the Company in a proposed bargaining unit.TheCompany refused to recognize any of the Unions unless it was certifiedby the Board.A statement prepared by the Trial Examiner and read into therecord at the hearing indicates that the Building Employees representsa substantial number of employees in the unit herein found appropriatefor bargaining.3We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Chemical Workers contends that all hourly rated personnelengaged in the production of the chemical phase of operation, to-wit,gas makers, assistant gas makers, grate men and water tender, COconversion operators, assistant CO conversion operators, purificationoperator, assistant purification operator, utility operator, circulating -compressor operator, assistant circulating compressor operator, syn-thesis operator, assistant synthesis operator, loading station operator,assistant loading station operator, relief operator NH-, and assistantrelief operator NH3, but excluding compressor operators, assistantcompressor operators, guards, salaried personnel, all employees whooperate power-driven machinery, supervisors, and those who have theright to hire and discharge, constitute an appropriate bargaining unit.'The Operating Engineers contends that all employees who operatepower-driven machinery, to-wit, compressor operator, assistant com-pressor operator, relief operator (electrical and steam generation),assistant relief operator (electrical and steam generation), firemen,boiler board operators, boiler auxiliary operators, pump operatorspower station, control operator, operating laborers (electrical andsteam generation), switchboard operators, refrigeration, operators,assistant refrigeration operators, patrolman (water, air, steam distri-bution), river water pump operators, well water pump operators, cater-pillar operators, crane operators, and,turbine operators, but excludingall salaried personnel, supervisors, clerks, and all those who have theright to hire and discharge; constitute an appropriate bargaining unit.sThe Building Employees submitted to the Trial Examiner undated cards,ofwhich60 percent bear names of employees in the appropriate bargaining unit.The Chemical workers submitted authorization cards,some of which bear dates inApril,May, June,and July, 1943,indicating that the Chemical workers represents 60percent of the employees in its proposed unitThe Operating Engineers submitted authorization cards, some of which bear datesinMarch, April,and May, 1943,indicating that the Operating Engineers represents 50percent of the employees in its proposed unit.All authorization cards were checked against the Company's pay roll for August 7, 1943. ATMOSPHERIC NITROGEN CORPORATION621The Building Employees contends that all guards, including thoseengaged in fire-prevention work below the grade of corporal, sergeant,lieutenant, and captain, and all others who have the right to hire ordischarge, constitute an appropriate bargaining unit.The Companycontends that guards are instruments of management and should notbe included in a bargaining unit.The Company further contends thatthe appropriate bargaining unit for production and maintenanceemployees at the plant should include all hourly paid, employees,,excluding guards, and certain salaried employees directly concernedwith production and maintenance work at the plant and in the field.The Company's plant consists of a group of buildings near or ad-jacent to one another.A complicated network of pipes affords thenecessary flow of steam, water, and compressed air through the severalsections of the plant.The power plant generates steam used not onlyfor power purposes but as a raw material and reagent in the produc-tion process and the source of hydrogen in the manufacture of am-monia.Electricity generated in the powerhouse is used not only forlighting purposes but for the operation of machinery and in the vari-ous controls and meter system used throughout the plant.Maintenanceemployees generally work on daylight shift.They are responsiblefor the care of machinery and equipment and constitute a generalrepair crew for the plant.Their work is not differentiated alongtraditional craft lines.A photographer and' a blueprint operator areindispensable in the repair and maintenance of machines.Other op-erating employees work on shifts and work the same shift hours.Allhourly paid employees are subject to preemployment physical examina-tion.They use the same time-clock station.Vacation privileges,sick leave, and leaves of absence are the same for all.All hourly paidemployees work upon the basis of a 48-hour week.They are paid timeand a half for work in excess of a 40-hour week.A small group ofnon-supervisory salaried employees perform duties which are closelytied with those of hourly paid operating and maintenanec workers.Employees constituting a stores group, including material men, dis--bursing men, products men, and receiving men, are responsible formaterials used throughout the plant. Instrument men are engaged inmaintaining and repairing the meter chronometer system and otherinstruments in the plant, including meters, biometers, recorders, andautomatic analyzers.They work throughout, the plant's operatingarea.The total complement of employees is small in proportion tothe plant's production output because of the nature of the process per-formed.- The compact physical lay-out of the plant and the natureof the work processes therein result in a close commingling ofemployees.The Chemical Workers and the Operating Engineers proposeseparate units of allegedly production and maintenance employees, 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespectively.Employees in the categories in their proposed units work-together and interchange in the several production departments andsubdivisions of the plant.The record does not disclose any clear line ofdemarcation between the two proposed groups. Some employees inthe unit proposed by the Operating Engineers work in the powerhouse;others elsewhere in concededly production departments.Essentialskilled non-supervisory production employees are excluded from both-groups.Unskilled maintenance employees in the gas house, power-house, and production departments are likewise excluded.The de-pendence and interchange of employees in the several processes and the-close unified control of the entire plant support the Company's con-tention that production and maintenance employees partly apportionedin the units proposed by the Chemical Workers and the Operating En-gineers, respectively, do not constitute units appropriate for bargaining-purposes.We shall therefore dismiss these petitions.'The Company's guards are'plant-protection employees rather thanwatchmen, employed for the protection of the plant and products usedfor war purposes.Guards are assistant military police, subject to the.direction of the War Department.A group of guards work on eachshift, some of them at fixed stations and some on patrol duty.TheCompany contends that guards are not employees within the meaningof the Act and that they should not therefore be included in a bargain-ing unit.We have held in. other representation proceedings thatguards of this character are, employees within the meaning of the Actand that-such guards may constitute separate appropriate bargainingunits.5For the reasons therein set forth, we find that the Company'sguards constitute a unit appropriate for bargaining apart from otherproduction and maintenance emloyees.The Company and the Building Employees agree that the chiefguard and the sergeants are salaried supervisory employees and thatthey should be excluded from the unit which includes the hourly paidguards.They disagree with respect to corporals.The Companywould include corporals within the unit, and the Building Employeeswould exclude them. Plant-protection employees are under the directsupervision of the chief guard who is under the general supervision ofthe superintendent of plant protection.Sergeants are supervisoryemployees under the chief guard.Corporals are hourly paid em-ployees and receive 5 cents per hour more than ordinary guards. Theyhave some of the characteristics of a working foreman.They per-form 'the duties of an ordinary guard more than 50 percent of theirworking time.One corporal on a shift works as a desk corporal.Another corporal patrols the plant and checks each guard on the shiftat least three times to see that he is at his post.The corporal on the4 Cf.Matter of Remington Arm8 Company,51 N L.R. B. 6285Matter of Drava Corporation,52 N. L R. B. 322, and cases cited therein. ATMOSPHERIC NITROGEN CORPORATION623:shift is required to challenge all persons whom he does not recognizeand see that all such persons are duly authorized to be on plant prop-erty.Corporals have no authority to hire or discharge other plant-protection employees.They may recommend discharge, but the recorddoes not disclose that their recommendation has any more effect thanthat of any other employee. Corporals transmit to guards upon theshift instructions from the sergeants and chief guard.Since it ap-pears that corporals are without substantial supervisory authority,within the Board's use of the term, we shall include them in the bar-gaining unit.We find that all guards, including those engaged in fire preventionwork and corporals, but excluding sergeants and the chief guard, andall other supervisory employees who have authority to hire, promote,.discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the Company's employees may best be resolved by anelection by secret ballot.So far as the record discloses, the Building Employees is the onlylabor organization claiming to represent any employees in the unitfound appropriate in Section IV, above.For this reason we shallnot provide that any other labor organization appear upon the bal-lot.The Building Employees requests that the Board determineeligibility by the pay roll of August 7, 1943, the pay roll againstwhich the Trial Examiner checked the authorization cards submittedby the Unions. The record discloses that the Company has recentlylaid off certain plant-protection employees at the direction of the WarDepartment, which determines the number of such employees neces-sary for adequate protection of the plant.The Company does notanticipate the rehire of such employees in the immediate future. Sincethere seems to be no reason to depart from our usual practice, weshall determine eligibility in accordance therewith.Those eligible to vote in the election shall be all employees of theCompany in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations 624DECISIONS OF NAMIONAL LABOiR RELAT'ION'S BOARDAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it, is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with AtmosphericNitrogen Corporations,. South Point, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for,the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among all employees of the Company in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Building Service Employees, Local 266, A. F. of L.,for the purposes of collective bargaining.ORDERIT IS HEREBY ORDEREDthat the separate petitions for investigationand certification of representatives filed herein by InternationalCouncil of Chemical and Allied Industries Union, Chemical WorkersUnion, Local 23398, A. F. of L., and by International Union, of Op-erating Engineers, Local No. 23, A. F. of L., respectively, be, andthey hereby are, dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision, Direction of Election and Order.